NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10236

                Plaintiff-Appellee,             D.C. No. 4:16-cr-00382-HSG-14

 v.
                                                MEMORANDUM*
IGNACIO GONZALEZ, AKA Pelon,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Ignacio Gonzalez appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      Gonzalez argues that, in light of the COVID-19 pandemic and his health



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conditions, the district court should have granted compassionate release. The

parties agree, and the record reflects, that the district court incorrectly concluded

that Gonzalez had not submitted evidence of his obesity. Because the court might

have reached a different conclusion as to whether Gonzalez had demonstrated an

“extraordinary and compelling reason” for reducing his sentence, 18 U.S.C.

§ 3582(c)(1)(A)(i), had it considered Gonzalez’s obesity in combination with his

other health problems, we vacate the district court’s order and remand for further

proceedings.

      VACATED AND REMANDED.




                                           2                                    20-10236